Appellate Case: 21-2114     Document: 010110689375        Date Filed: 05/26/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                             May 26, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2114
                                                    (D.C. No. 1:19-CR-02516-MV-1)
  THERESA MARIE MARTINEZ,                                      (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

       Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                   _________________________________

       This matter is before us on Appellant Theresa Marie Martinez’s Unopposed

 Motion for Remand.

       The motion for remand notes that the United States filed a brief conceding that

 Ms. Martinez was erroneously sentenced and requesting remand for resentencing.

 Ms. Martinez requests this court to remand to the district court for further

 proceedings. The United States concurs.




       *
          In light of the unopposed motion for remand to the district court, this case is
 submitted without oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G).
 This order and judgment is not binding precedent, except under the doctrines of law
 of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2114   Document: 010110689375         Date Filed: 05/26/2022   Page: 2



       Upon consideration, we grant the Unopposed Motion to Remand. This case is

 remanded with instructions to the district court to conduct any and all proceedings

 necessary in light of Ms. Martinez’s motion for remand, including expressing its

 intended prison sentence as a term of days or months.

       The mandate shall issue forthwith.




                                            Entered for the Court



                                            Per Curiam




                                            2